November 30, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00424-CR
    Trial Court Cause No. D-1-DC-14-202568
    Adam Guerrero Perez v. State of Texas


Dear Mr. Kyle,

This is my third request for extension in the above-entitled cause, and I would respectfully
request a final 30-day extension. I have been on a 30-day leave in order to enable me to focus
solely on my outstanding appellate records. I have filed one five volume record with the First
Court of Appeals, One five volume record with the Third Court of Appeals and one small three
volume record with the Third Court of Appeals in the last three weeks. I currently have the
above-entitled cause on appeal as well as COA No. 03-15-00302-CR, which is extremely voluminous
and was tried before the above-entitled cause along with COA No. 03-15-00066, COA No. 03-15-00306 all
which are due on the exact same date. Due to the circumstances, I would respectfully request
until December 30, 2015.

Thank you for your time, patience, and attention to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315